IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40315
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CARLOS MENDOZA, a/k/a Jose Celedon-Gamez,
and JOSE LUIS LOPEZ-VILLARREAL,

                                       Defendants-Appellants.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Southern District of Texas
            USDC Nos. L-94-CR-204-2 and L-94-CR-204-3
                        - - - - - - - - - -

                        February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Based upon a careful review of the record, we hold that the

district court did not commit clear error in refusing to reduce

the offense levels of Carlos Mendoza and Jose Luis Lopez-

Villarreal under the sentencing guidelines because of their role

in the offense.     See United States v. Buenrostro, 868 F.2d 135,

137-38 (5th Cir. 1989), cert denied, 495 U.S. 923 (1990).

     AFFIRMED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.